                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES CRUMP,                                              CIVIL ACTION
                     Plaintiff,

              v.

METASOURCE ACQUISITIONS, LLC,                             NO. 18-3313
METASOURCE EMPLOYEE SERVICES,
LLC, METASOURCE, LLC,
METASOURCE, LLC doing business as
METASOURCE AND DAVID
BRODECKI,
              Defendants.

                                         ORDER

       AND NOW, this 19th day of March, 2019, upon consideration of Defendants’ Motions to

Compel Arbitration (ECF Nos. 25, 26), Plaintiff’s Responses thereto (ECF No. 27, 28), and

Defendants’ Replies in support thereof (ECF Nos. 29, 30), IT IS ORDERED that the Motions

are DENIED.



                                                   BY THE COURT:


                                                   /S/WENDY BEETLESTONE, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
